Exhibit 10.2
AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT
     THIS AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (this “Agreement”)
dated as of July 29, 2010 is by and between WPP LLC, a Delaware limited
liability company (“WPP” or “Buyer”) and Colt, LLC, a Delaware limited liability
company (“Seller”). WPP and Seller are sometimes referred to collectively herein
as the “Parties” and individually as a “Party.”
RECITALS
     WHEREAS, the Parties entered into that certain Purchase and Sale Agreement
dated September 10, 2009 (“PSA”); and
     WHEREAS, the Parties desire to amend certain provisions of the PSA.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the benefits to be derived by each Party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
     1. Sections 2.3 (c), (d) and (e) of the PSA are deleted and restated as
follows:
          (c) At the later of (i) December 15, 2010 and (ii) five (5) days after
Buyer’s receipt of written notice from Seller of Event 3 (“Closing 3”), Buyer
shall pay Seller an aggregate of $70,000,000 by wire transfer of immediately
available funds to the same account or another account designated by Seller not
less than two days before such payment for the purchase of the Mineral
Properties identified on Schedule 2.3(c) by special warranty deed in
substantially the form attached as Exhibit B (the “Mineral Deed 3”) and the
related Mineral Records; provided that within such five-day period Buyer shall
have verified such development; and Buyer shall promptly notify Seller in
writing of such verification; provided, however, that if Event 3 shall have
occurred, Seller shall use its commercially reasonable best efforts to arrange
its affairs to allow it move Closing 3 to January 15, 2011.
          (d) On October 4, 2010 (“Closing 4”), Buyer shall pay Seller an
aggregate of $25,000,000 by wire transfer of immediately available funds to the
same account or to another account designated by Seller not less than two days
before such payment for the purchase of the Mineral Properties identified on
Schedule 2.3(d) by special warranty deed in substantially the form attached as
Exhibit B (the “Mineral Deed 4”) and the related Mineral Records;
          (e) On October 4, 2010 (“Closing 5”), Buyer shall pay Seller an
aggregate of $30,000,000 by wire transfer of immediately available funds to the
same account or to another account designated by Seller not less than two days
before such payment for the purchase of the Mineral Properties identified on
Schedule 2.3(e) by special warranty deed in substantially the form attached as
Exhibit B (the “Mineral Deed 5”) and the related Mineral Records;

 



--------------------------------------------------------------------------------



 



     2. The definition of Event 4 appearing on Exhibit A to the PSA is deleted.
     3. Except as expressly amended hereby, all other terms and provisions of
the PSA continue in full force and effect.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 1
to Purchase and Sale Agreement as of the date first above written.

                  BUYER:    
 
                WPP LLC    
 
           
 
  By:   NRP (Operating) LLC, its sole member,    
 
           
 
  By:   /s/ Wyatt Hogan    
 
           
 
  Name:   Wyatt Hogan    
 
  Title:   Vice President — General Counsel    
 
                SELLER:    
 
                COLT, LLC    
 
           
 
  By:   /s/ Donald Holcomb    
 
           
 
  Name:   Donald Holcomb    
 
  Title:   Authorized Person    

 